--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of and to have effect from the 1st day of March 2018

BETWEEN:

  I-Minerals Inc. a company duly incorporated under the laws of British
Columbia, Canada, and having its office at 880 – 580 Hornby Street, Vancouver,
British Columbia, V6C 3B6; and


  I-Minerals USA Inc., an Idaho Corporation, and having an address at 880 – 580
Hornby Street, Vancouver, British Columbia, V6C 3B6


  (hereinafter collectively called the "Company")

OF THE FIRST PART

AND:

  JOHN THEOBALD
Of 13 Dover Gardens, Carshalton, SM5 2LD, United Kingdom


  (hereinafter called the "Employee")

OF THE SECOND PART

WHEREAS:

A.        The Company is a reporting company whose shares are posted and listed
for trading on The TSX Venture Exchange and is engaged in the business of
natural resource exploration and development;

B.         The Company wishes to retain the services of the Employee in the
position of President and Chief Executive Officer of the Company to provide
certain, corporate, management, professional and business development services
to the Company and the Employee has agreed to be employed by the Company and is
qualified to render the aforesaid services;

C.         The parties have agreed that the terms and conditions of such
employment will be as hereinafter set forth.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the payment of
$10 and of the covenants and agreements hereinafter contained, the parties
hereto have agreed as follows:

1. DUTIES AND DEVOTION OF TIME


1.01 It is acknowledged and agreed by the Employee the work of the Employee is
and will be of such a nature that regular hours are not appropriate and there
will be occasions in which the Employee will not be required to work a full
eight hours per day and/or a full five days per week. It is also acknowledged
that there will be occasions in which the Employee will be required to work more
than a full eight hours per day and/or a full five days per week. The Employee
is entitled to take time off for a vacation, or vacations, which will be taken
at a time, or times, to be arranged in advance with the Company so that it does
not unduly affect the operations of the Company. The work of the Employee is in
part of a supervisory nature and accordingly the Employee agrees that the
consideration herein set forth will be in full and complete satisfaction for the
Employee's work and services, no matter how or when performed, and the Employee
hereby releases the Company from any claims for overtime pay or compensation
whatsoever which the Employee might have by reason of any existing or future
legislation or otherwise.


--------------------------------------------------------------------------------

 

(2)

1.02 During the term of this Agreement the Employee will be responsible for the
overall management and operation of the Company and will have the obligations,
duties, authority and power as President and Chief Executive Officer to do all
acts and things as are reasonably necessary for the efficient and proper
execution and discharge of such responsibilities, including but not limited to
oversight of feasibility, permitting, interaction with the capital markets
including financing of the business plan, assuming one or more of the deposits
demonstrate economic viability through a feasibility study and the Company
secures all necessary permits and funding, the construction of a mining
operation.


1.03 In conducting his duties under this Agreement, the Employee will report to
the Company's board of directors and will act consistently with their directives
and policies.


1.04 The Employee will perform the duties set out in paragraph 1.02. The
Employee shall also perform such other duties that are not inconsistent with the
duties set out above, as may be requested by the board of directors of the
Company from time to time.


1.05 The Employee’s normal place of work will be 13 Dover Gardens, Carshalton,
SM5 2LD, UK. The Employee will be required to travel as necessary to perform the
duties set out in paragraphs 1.02 and 1.04.


2. TERM


2.01 The employment term shall be for an initial period of three years,
commencing on March 1, 2018 and terminating on February 28, 2021 (which period
is hereinafter called the “Term”). The Term may be extended only by the board of
directors of the Company and consented to in writing by the Employee.


2.02 Within one hundred and eighty days prior to the end of the Term, the
Employee shall have the right to request the compensation committee of the
Company to negotiate in good faith a renewal of the Term, with the intent that
if possible, the terms of renewal be agreed upon prior to the initial expiry of
the Term.


3. REMUNERATION


3.01 With the best interests of the Company in mind, the Employee will
faithfully, honestly and diligently serve the Company in the capacity as
provided for herein and in consideration of which the Company will pay to the
Employee a salary of US$12,500 per month.


3.02 At the option of the Employee, but subject to the polices and acceptance of
the TSX Venture Exchange, the Employee may elect to take up to 25% of the
Employee’s US$12,500 monthly salary paid in common shares of the Company. Should
the Employee elect to take a portion of his salary in common shares, he shall
notify the Company seven business days prior to month end of the desire to take
a portion in common shares and the portion of his salary he desires to take in
common shares. The number and deemed price of any such shares shall be
calculated by using the average trading price of the Company’s shares for the 10
days prior to the end of the particular month. Any shares to be issued to the
employee pursuant to the terns of this Agreement shall be grouped together and
issued in one block every three months (i.e the optional shares shall accumulate
over a three-month period and one share certificate shall be issued at the end
of the third month)


--------------------------------------------------------------------------------

 

(3)

3.03 The salary of the Employee shall be paid once per month on or before the
last business day of each month during the Term.


3.04 Without the prior written consent of the Employee, no deductions from the
salary payable hereunder shall be made unless on account of normal payroll
deductions as required as required by law of Canada and British Columbia.


3.05 The Company and the Employee agree to meet not less than once per year to
assess the success in meeting the milestones as set forth in section 6.01 and
may adjust the base salary amount as appropriate, subject to the approval of the
TSX Venture Exchange at these meetings,


4. EXPENSE ACCOUNT


4.01 The Employee shall be entitled to be reimbursed by the Company for all
reasonable out of pocket expenses incurred by him in carrying out his duties as
provided for herein, provided that the Employee shall receive prior approval of
a majority of the board of directors of the Company prior to incurring or
committing himself or the Company to incur, any expense (or series of expenses
reasonably relating to one matter) exceeding US$10,000 in value.


4.02 Expenses shall be summarized monthly in a written report prepared by the
Employee and submitted to the Company. The expense summary shall contain such
detail reasonably as may be requested by the Company to verify the same was
incurred in the furtherance of the business of the Company.


4.03 Unless otherwise agreed to by the Employee, expenses submitted and approved
by the Company shall be paid to the Employee within seven days of submission of
the foregoing expense report and any requested underlying data.


5. TRAVEL INSURANCE


5.01 During the Term, the Company shall reimburse the Employee for business
travel insurance including medical cover.


6. BONUS AND GRANT OF OPTION


6.01 In addition to the 300,000 incentive stock options (“Options”) previously
granted to the Employee for his role as a director of the Company, the Company
agrees to pay the bonuses of up to US$250,000 and provide up to 1,250,000
Options based on the attainment of milestones as set forth below. Options shall
be granted upon TSX Venture Exchange approval of this contract and shall be
priced at the then market price for the Company’s listed common shares and vest
in accordance with the schedule below.


--------------------------------------------------------------------------------

 

(4)

  Vesting event Number of Options Option Price CAD Bonus USD #1 Completion of a
minimum $5 million equity financing 250,000   - #2 Securing 100% of project
financing* 500,000   $100,000 #3 Completion of mine and plan construction
250,000   - #4 Achieving commercial production at the Bovill Project 250,000  
$150,000


  *100% of costs contained in the final Feasibility Study budget for
construction and commissioning of a mine and mill on the Bovill Project
including budgeted contingency, G&A and indirect costs or amount otherwise
agreed by the Board of the Company.


7. CONFIDENTIAL INFORMATION


7.01 The parties hereto acknowledge and agree that the Employee by virtue of
employment with the Company will have access to confidential andsecret
information and therefore the Employee agrees that during the term of this
Agreement and on termination or expiry of the same, for any reason whatsoever,
he will not divulge or utilize to the detriment of the Company any of such
confidential or secret information so obtained.


8. TERMINATION OF AGREEMENT


8.01 Notwithstanding any other provision herein, it is understood and agreed by
and between the parties hereto that the Employee may terminate his employment by
giving the Company:


  (a) not less than ninety days' written notice of such intention to terminate,
and in which event the Company shall have no liability to pay the Employee any
remuneration following the effective date of termination;


  (b) following a “change of control” (as that term is defined in paragraph 8.03
hereof), notice this Agreement is terminated in its entirety in which event the
Company shall pay to the Employee twenty-four months' salary.


8.02 If there is no change of control, then the Company may terminate this
Agreement in its entirety:


  (a) without cause and after twenty-four months of employment upon notice to
the Employee and by payment to the Employee of six month’s salary, plus all
accrued and unpaid wages, expenses and holiday pay to the effective date of
termination; and


  (b) upon notice to the Employee in the event of the Employee's
willfulmisconduct or gross negligence, and in which event, the Company shall
have no liability to pay the Employee any remuneration following the giving of
such notice, other than accrued and unpaid wages, expenses and holiday pay to
the effective date of termination;


--------------------------------------------------------------------------------

 

(5)

  and the Employee does hereby agree that, in the case of subparagraphs 8.02(a)
and 8.02(b), such termination allowance will be payment in full for any
discharge by the Company, whether unlawful or unwarranted.


8.03 For the purposes of this Agreement, a "change of control" shall be deemed
to have occurred when:


  (a) a person, other than Allen L. Ball, becomes a control person (as that term
is defined in the Securities Act of British Columbia) of the Company; or


  (b) a majority of the directors elected at any annual or special general
meeting of shareholders of the Company are not individuals nominated by the
Company's then-incumbent board of directors.


8.04 In the event of the termination of the Employee's employment pursuant to
subparagraphs 8.01(b) and 8.02(a) hereof, the Company shall cause to remain in
full force and effect for the remainder of the term(s) all vested incentive
stock option(s) granted to the Employee and in effect on the effective date of
termination. In the event of the termination of the Employee’s employment
pursuant to subparagraph 8.01(a) hereof, the Company shall cause to remain in
full force and effect for ninety days all vested incentive stock option(s)
granted to the Employee and in effect on the effective date of termination.


8.05 In the event of the termination of the Employee's employment pursuant to
subparagraph 8.02 (b) hereof, the Employee will be entitled to exercise any
stock options which have vested at the effective date of termination and any
unexercised options will expire or be cancelled in accordance with the Company’s
incentive stock option plan.


9. ARBITRATION


9.01 Any controversy or claim arising out of or relating to this Agreement or
any breach of this Agreement will be finally settled by arbitration in
accordance with the provisions of the Commercial ArbitrationAct (British
Columbia).


10. MISCELLANEOUS


--------------------------------------------------------------------------------

 

(6)

10.01 Each notice, demand or other communication required or permitted to be
given under this Agreement shall be in writing and shall be delivered to a party
hereto ("Party"), at the address for such Party specified above. The date of
receipt of such notice, demand or other communication shall be the date of
delivery. Each notice, demand or other communication required or permitted to be
given under this Agreement may be delivered by electronic mail and shall be
deemed to have been received at the time the electronic mail is transmitted.
Electronic mail adresses for the Parties are:


  John Theobald I-MineralsIinc.


  johntheobald@outlook.com info@imineralsinc.com


10.02 The Parties may at any time and from time to time notify the other Party
in writing of a new address or facsimile number to which notice shall be given
to it thereafter until further change.


10.03 Each of the Parties hereto agree to pay their own costs, expenses and fees
(including, without limitation, legal counsel fees) incurred in connection with
the preparation, execution and consummation of this Agreement.


10.04 This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the Parties in
respect of the subject matter of this Agreement.


10.05 Each of the Parties covenants and agrees, from time to time and at all
times, to do all such further acts and execute and deliver all such further
deeds and documents as shall be reasonably required in order to fully perform
and carry out the terms and intent of this Agreement.


10.06 Time shall be of the essence in the performance of this Agreement.


10.07 If any one or more of the provisions contained herein should be invalid,
illegal or unenforceable in any respect in any jurisdiction, the validity,
legality and enforceability of such provisions shall not in any way be affected
or impaired thereby in any other jurisdiction and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affect or impaired thereby.


10.08 This Agreement and all provisions hereof shall be governed by and
construed in accordance with the laws of the Province of British Columbia, and
in this regard, the courts of the Province of British Columbia shall have
exclusive jurisdiction.


10.09 No consent or waiver expressed or implied by any Party in respect of any
breach or default by any other Party shall be deemed or construed to be a
consent to or a waiver of any other breach or default whatsoever.


10.10 This Agreement shall enure to the benefit of and be binding upon the
Parties hereto and their respective heirs, successors and permitted assigns.


10.11 This Agreement may be executed in counterparts and if so, the collective
counterpart signatures shall be evidence of the signature of this Agreement by
all Parties.


10.12 Signature of this Agreement may be made by facsimile and if so, the
facsimile signature shall be deemed to be an original signature of that Party.


--------------------------------------------------------------------------------

 

[ex1016sig.jpg]

--------------------------------------------------------------------------------